Citation Nr: 0933798	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The Veteran had active duty from December 1965 to September 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In August 
2007 and November 2008, the Board remanded for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In its November 2008 remand, the Board instructed the RO/AMC 
to make arrangements to obtain the Veteran's treatment 
records from the University of California - Davis Medical 
Center, including records regarding the 2004 liver transplant 
and hepatitis C biopsy results, and any physical examination 
results and/or treatment reports from the McClellan Air Force 
Base in Sacramento, California.  In January 2009 and February 
2009, the RO requested the Veteran's records from the 
University of California - Davis Medical Center.  In 
response, in a March 2009 letter, the University of 
California - Davis Medical Center indicated that it was 
unable to comply with the RO's request as the form submitted 
by the RO was invalid.  Enclosed with its letter, the 
University of California - Davis Medical Center provided its 
standard authorization form.  To date, there is no indication 
that this form was completed and returned in an effort to 
obtain the records.  Additionally, there is no indication 
that the records from McClellan Air Force Base in Sacramento, 
California have been obtained, nor is there any sort of 
notation from the RO that these records were not obtainable.  
The United States Court of Appeals for Veterans Claims has 
held that a remand confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  On remand, the RO/AMC 
should make arrangements to obtain the Veteran's treatment 
records from the University of California - Davis Medical 
Center (including filling out any necessary authorization 
required from the organization) and the McClellan Air Force 
Base in Sacramento, California.

In light of the additional medical records that have been 
received, the Veteran should also be scheduled for an 
additional VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete treatment records for 
hepatitis C from the University of 
California - Davis Medical Center, 
including, but not limited to, records 
related to a 2004 liver transplant, 
hepatitis C biopsy results, and ongoing 
medical treatment.  All efforts to obtain 
these records must be noted in the claims 
folder.  It is noted that in March 2009 
the University of California - Davis 
Medical Center provided its standard 
authorization form, and this form should 
be completed and returned so that the 
Veteran's records may be obtained.

2.  Obtain a complete copy of the 
Veteran's treatment records and/or 
physical examinations from the McClellan 
Air Force Base in Sacramento, California, 
dated since November 2003 (including an 
examination report dated January 9, 2008).  
All efforts to obtain these records must 
be noted in the claims folder.  

3.  Thereafter, schedule the veteran for an 
appropriate VA examination.  The claims 
folder should be provided to the examiner 
for review.

The examiner should be requested to 
determine whether the Veteran manifests 
hepatitis C.  If so, the examiner should 
identify all of the Veteran's risk factors 
for contracting hepatitis C, including a 
description of the veteran's tattoo(s), and 
any information that may identify the date 
of onset.  The examiner should then provide 
opinion as to whether it is at least as 
likely as not (probability of 50% or 
greater) that the Veteran's hepatitis C had 
its onset during active service or is 
related to any in-service disease or 
injury, including the in-service risk 
factors (i.e., inoculations using a 
contaminated air gun, high-risk sexual 
activity, obtaining a tattoo in 1965, and 
carrying another service man that was 
covered in blood in 1966). 

All opinions should be based on a review of 
the evidence of record, including the 
service medical records, and sound medical 
principles.  The examiner should provide a 
rationale for all opinions expressed.

4.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

